Harwell, J.
1. The main bill of exceptions contained no assignment of error on the exceptions pendente lite; hence those exceptions to the overruling of the demurrer to the indictment will not be considered. Jones v. Ragan, 136 Ga. 653 (71 S. E. 1098); Shaw v. Jones, 133 Ga. 446 (66 S. E. 240); Nicholls v. Popwell, 80 Ga. 604 (9-10), 605 (6 S. E. 21).
2. The defendant was convicted of larceny from the house. The only circumstance against him was the fact that the prosecutor claimed to have found a letter addressed to the defendant in the house from which the cotton was alleged to have been stolen, which letter the defendant admitted belonged to him. The evidence on behalf of the State being entirely circumstantial, and not being sufficient, when considered in connection with the other testimony, to exclude every reasonable hypothesis save that of the guilt of the accused, the verdict was not authorized by the evidence, and the trial judge erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, P. J., and Bloodworth, J., concur.